Citation Nr: 0519977	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1971 to July 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the issue of service 
connection for depression secondary to PTSD is inextricably 
intertwined with the issue of service connection for PTSD.  
Thus, the issue in regard to depression is deferred pending a 
determination in regard to PTSD.  

The appellant has reported various in-service stressors.  
Service medical records are negative for complaints, 
findings, or treatment of PTSD.  The June 1973 separation 
examination report shows that psychiatric examination was 
normal.  

In a March 2005 letter from the appellant's VA physician, H. 
G., the appellant's reported history of having witnessed 
"several events in boot camp" was noted.  The doctor noted 
that the appellant had been undergoing treatment for PTSD for 
several years.  The examiner added that he supported a 
finding of service connection for PTSD.  The examiner has not 
identified the particular in-service stressor upon which the 
diagnosis is based.  

The Board notes that in correspondence received in February 
2003, the appellant stated that he was undergoing treatment 
for PTSD at the VA Medical Center in Sepulveda.  These 
records have not been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should request Dr. H. G. to 
identify the specific in-service 
stressor upon which the diagnosis of 
PTSD is based.  

2.  The AOJ should obtain any pertinent 
treatment records that have not been 
obtained from the VAMC in Sepulveda.  
Any records obtained should be 
associated with the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



